Citation Nr: 1616281
Decision Date: 04/25/16	Archive Date: 05/26/16

DOCKET NO.  14-09 041    DATE  APR 25 2016



On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

l. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating for compensation purpose based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.



REMAND

The Veteran asserts that his posttraumatic stress disorder (PTSD) renders him unemployable.  Specifically, he contends that the medication he takes to manage his PTSD symptoms causes him to have problems sleeping, staying balanced, and maintaining a good attitude.

The previous VA examiners addressed how the Veteran's PTSD symptoms impacted his ability to work.  However, the VA examiners did not specifically offer an opinion regarding how the Veteran's psychiatric medications impact his employability.  Accordingly, in light of the medical evidence of record, and the Veteran's assertions, a remand is warranted to obtain a medical opinion regarding whether the Veteran's psychiatric medications render him unemployable.

As development of evidence concerning the Veteran's employability is incomplete, the Board finds that the issue concerning an increased evaluation for his PTSD to be intertwined with the TDIU issue herein.  The development of the issues of entitlement to TDIU and entitlement to a rating in excess of 50 percent for PTSD may have an impact on the complete picture of the Veteran's service-connected right leg disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is remanded for the following action:

l. The Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of his service-connected psychiatric disorder on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effects of the Veteran's service-connected psychiatric disorder, to include the effects of medications prescribed for his PTSD, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected  disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to l imitations of knowledge in the medical community at large and not those of the particular examiner.

2. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re­ adjudicate the issues on appeal, to include consideration of extraschedular evaluations.  If any benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




